RENDERED: AUGUST 26, 2021
                                                                TO BE PUBLISHED


                  Supreme Court of Kentucky
                                   2021-SC-0050-DGE


DANIEL SMITH                                                                    APPELLANT


                     ON REVIEW FROM COURT OF APPEALS
V.                            NO. 2020-CA-0761
                   WARREN CIRCUIT COURT NO. 20-D-00057-001


JASON MCCOY                                                                     APPELLEE



                  OPINION OF THE COURT BY JUSTICE KELLER

                           REVERSING AND REINSTATING

      On May 19, 2020, the Warren Circuit Court issued a domestic violence

protective order against Jason McCoy, restraining him from having any contact

with E.S.,1 the biological daughter of Daniel Smith. McCoy appealed from this

order to the Court of Appeals. Concluding that the trial court did not make

sufficient written factual findings, the Court of Appeals remanded the case to

the circuit court for entry of written findings of fact. After a careful review of the

record and applicable law, we reverse the Court of Appeals and reinstate the

Warren Circuit Court’s domestic violence protective order.

                                      I. BACKGROUND

      In February 2020, Smith filed a petition for an order of protection on

behalf of his five-year-old daughter, E.S. Smith alleged that E.S. had disclosed

      1   We use initials to identify the minor child to protect her privacy.
to her therapist that McCoy had subjected her to inappropriate sexual contact,

the details of which are not pertinent to our analysis today. McCoy was E.S.’s

mother’s live-in boyfriend.

      On May 19, 2020, the trial court held a lengthy hearing. At the

conclusion of the hearing, the court made oral findings of fact and conclusions

of law. Those factual findings were as follows:

      The court finds from the testimony of Ms. Hayes[2] that acts of
      sexual abuse were committed against this child, [E.S.] There was
      inappropriate touching, inappropriate sexual contact. It happened,
      according to what Ms. Hayes has related, on several different
      occasions. [E.S.] identified Mr. McCoy and Jessica.[3] She identified
      McCoy as a perpetrator, someone whom she knows. Identified a
      not complicated act, but a fairly, it was a direct act against her and
      stated, she didn’t use these words, but in essence was, that her
      mother failed to protect her. The court finds that the child has
      engaged in sexualized behaviors that are consistent with the things
      that, with the sexualized contact that she described. And her
      demeanor and behaviors, even sometimes misbehaviors, were
      consistent with what Ms. Hayes said a victim of sexual abuse
      would do. And her statements to Ms. Hayes were therapeutically
      consistent. So, based on those things, the court in the case of 20-
      D-57-001, Daniel Smith against Jason McCoy, the court finds for
      the petitioner against the respondent that it was established by a
      preponderance of the evidence that an act of sexual abuse has
      occurred and may again occur.[4]

Concurrently with issuing its oral findings, the trial court filled out the pre-

printed Administrative Office of the Courts (AOC) Form 275.3, Order of

Protection. It also filled in a pre-typed Findings of Fact and Conclusions of Law

      2   Ms. Hayes was E.S.’s therapist. After finding E.S. too immature to withstand
direct and cross-examination, and therefore incompetent, the trial court allowed Hayes
to testify to the statements E.S. made to her. The admissibility of Hayes’s testimony
regarding E.S.’s statements is not before us at this time. This Opinion should not be
read as an approval of the admission of that evidence.
      3   Jessica is E.S.’s biological mother, Jessica Smith.
      4   We have omitted filler utterances such as “uh” and “um.”

                                             2
form that it had apparently prepared on its own for use in all its hearings on

petitions for a domestic violence order. That form included blank spaces for the

judge to write in the case number, parties’ names, and the date of the hearing.

The rest of the form was pre-typed.

      By virtue of signing AOC Form 275.3, the trial court found “it has

jurisdiction over the parties and subject matter, and the Respondent has been

provided with reasonable notice and opportunity to be heard.” Under the

“Additional Findings” section, the trial court checked a box indicating it also

found “[f]or the Petitioner against the Respondent in that it was established, by

a preponderance of the evidence, that an act(s) of sexual assault has occurred

and may again occur.”

      As explained, in addition to filling out the AOC form, the trial court had

its own pre-typed form for use in its hearings on petitions for a domestic

violence order. The trial court’s pre-typed form stated, in full, the following:

      The matter came before the Court on May 19, 2020 for a hearing
      on Petitioner’s Petition for a Domestic Violence Order. At the
      conclusion of the hearing, the Court announced its findings of fact
      and conclusions of law, which form the factual and legal basis of
      the Court’s Order. Accordingly,

      IT IS HEREBY ORDERED that the findings of fact and
      conclusions of law announced on the record as set forth
      hereinabove are expressly and specifically incorporated by
      reference herein as if written in full. Boone v. Boone, 463 S.W.3d
      767, 768 (Ky. App. 2015); Kindred Nursing Centers, Ltd.
      Partnership v. Sloan, 329 S.W.3d 347, 349 (Ky. App. 2010). The
      Court shall set forth its decision in a separately entered Domestic
      Violence Order.

(Bold and capitalization in original).



                                         3
      Aside from the AOC form and its own pre-typed form, the trial court

entered no other written findings of fact. On the AOC form, the trial court

entered various orders restraining McCoy from having any contact with E.S.5

The specifics of those orders are not at issue before us today, and we need not

detail them.

      McCoy appealed the Warren Circuit Court’s domestic violence order to

the Court of Appeals. A divided Court of Appeals vacated the trial court’s order

concluding the trial court failed to make written factual findings as required by

Rules of Civil Procedure (CR) 52.01; Anderson v. Johnson, 350 S.W.3d 453, 459

(Ky. 2011); Keifer v. Keifer, 354 S.W.3d 123, 126 (Ky. 2011); and Boone v.

Boone, 463 S.W.3d 767, 768 (Ky. App. 2015). The Court of Appeals remanded

the case back to the trial court for entry of a new order with written findings.

The Court of Appeals dissent would have affirmed the trial court’s order as it

believed a family court satisfies the requirement of written factual findings by

completely and accurately filling out AOC Form 275.3.

      Smith moved this Court for discretionary review, and we granted his

motion.

                                     II. ANALYSIS

      CR 52.01 states, in relevant part, “In all actions tried upon the facts

without a jury or with an advisory jury, the court shall find the facts

specifically and state separately its conclusions of law thereon and render an


      5The trial court also entered a domestic violence order against Jessica Smith in
case number 18-D-114-002. She did not appeal the order, and it is not before us
today.

                                          4
appropriate judgment.” In this case, we are tasked with interpreting this rule,

which is a question of law. We review questions of law de novo, owing no

deference to the legal determinations of the lower courts. S. Fin. Life Ins. Co. v.

Combs, 413 S.W.3d 921, 926 (Ky. 2013) (citing Newell Enters., Inc. v. Bowling,

158 S.W.3d 750, 754 (Ky. 2005)).

      In Anderson v. Johnson, 350 S.W.3d 453, 458 (Ky. 2011), we interpreted

CR 52.01 to require that trial courts include their factual findings in written

orders. In Anderson, the trial court conducted an extensive hearing on a

motion to modify a timesharing schedule to allow a parent to move with the

child to Paducah, Kentucky. Id. at 454. The trial court denied the motion

without making specific findings of fact and separate conclusions of law but

only found “that it is not in the best interest of [the child] to relocate to

Paducah, Kentucky.” Id. Upon review of the trial court’s order, we held,

      CR 52.01 requires that the judge engage in at least a good faith
      effort at fact-finding and that the found facts be included in a
      written order. Failure to do so allows an appellate court to remand
      the case for findings, even where the complaining party failed to
      bring the lack of specific findings to the trial court's attention.

Id. at 458. We explained the importance of explicit factual findings for appellate

review. We stated,

      To review the judge’s decision on appeal, it is important to know
      what facts the judge relied on in order to determine whether he has
      made a mistake of fact, or to even determine if he is right at law,
      but for the wrong facts. If a judge must choose between facts, it is
      clearly relevant which facts supported his opinion.




                                          5
Id. at 455. Because the trial court failed to make any factual findings, we

remanded the case to the circuit court to make specific findings of fact and

conclusions of law and to enter an appropriate judgment. Id. at 459.

      The following month we reaffirmed our holding in Anderson in Keifer v.

Keifer, 354 S.W.3d 123 (Ky. 2011). In Keifer, two divorced parents shared joint

custody of their children, with the father entitled to parenting time in

accordance with a certain visitation schedule. Id. at 124. The mother was a

soldier in the United States Army who eventually received orders to relocate to

Fort Hood, Texas. Id. She moved the family court to modify the parties’

parenting time. Id. After an evidentiary hearing, the family court modified the

parenting time schedule so that the children would live primarily with the

father, and the mother would have parenting time in accordance with the

visitation schedule. Id. The family court judge “expounded at length on the

reasons for her ruling,” making extensive oral factual findings on the record. Id.

However, the court’s written order failed to include any factual findings. Id. at

124–25.

      On review, this Court acknowledged that the family court made sufficient

oral findings to comply with the statutory requirements as well as CR 52.01

but also stated that “[w]e do not expect the appellate courts of this state to

search a video record or trial transcript to determine what findings the trial

court might have made with respect to the essential facts.” Id. at 124, 126. We

further reiterated our holding in Anderson when we said,




                                         6
      We again state with emphasis that compliance with CR 52.01 and
      the applicable sections of KRS Chapter 403 requires written
      findings, and admonish trial courts that it is their duty to comply
      with the directive of this Court to include in all orders affecting
      child custody the requisite findings of fact and conclusions of law
      supporting its decisions.

Id. at 125. We further explained,

      the final order of the trial court, especially in family law cases,
      often serves as more than a vehicle for appellate review. It often
      becomes a necessary reference for the parents and third parties,
      such as school officials, medical providers, or other government
      agencies with responsibilities requiring knowledge of the facts
      determined by the trial court.

Id. at 126. Concluding the family court’s order in the case was deficient, we

remanded “for entry of a new order setting forth in writing the trial court’s

findings of facts and conclusions of law.” Id. at 127.

      Four years later, we applied Anderson and Keifer to a petition for a

domestic violence order in Pettingill v. Pettingill, 480 S.W.3d 920 (Ky. 2015). In

Pettingill, a wife filed a petition for a domestic violence order against her

husband. Id. at 921. After a hearing, the family court entered a domestic

violence order against the husband using AOC Form 275.3. Id. at 922. On the

AOC form, the family court found by a preponderance of the evidence that acts

of domestic violence or abuse had occurred and may occur again. Id. In

addition, the court made nine additional specific factual findings which were

hand written on the docket sheet. Id.

      On discretionary review, the husband argued, among other things, that

the family court did not make sufficient factual findings to support its order

because the AOC Form 275.3 is deficient. Id. at 925. We did not answer the

                                          7
question regarding the adequacy of the AOC Form in that case because the

trial court did more than just fill out the form. Id. The trial court also made

multiple specific factual findings in writing on its docket sheet. Id. We

concluded that “[t]he effort more than satisfies the court’s good faith duty to

record fact-finding.” Id. Accordingly, we affirmed the trial court’s entry of the

domestic violence order. Id. at 926.

      Just as the trial court in Pettingill did more than just fill out the AOC

form, so too did the trial court in this case. Here, the court made oral findings

and incorporated them by reference into its written order. In doing so, the trial

court relied on two Court of Appeals cases, Boone v. Boone, 463 S.W.3d 767

(Ky. App. 2015) and Kindred Nursing Centers, Ltd. Partnership v. Sloan, 329

S.W.3d 347 (Ky. App. 2010).

      In Boone, a wife filed a petition for a domestic violence order against her

husband. 463 S.W.3d at 768. The trial court held a hearing, and at the

conclusion of the hearing, granted the petition, orally recounting the testimony

underlying its decision. Id. The only written record from the hearing was a

docket sheet with a handwritten note: “DVO granted—findings on record.” Id.

On review, the Court of Appeals acknowledged that pursuant to Kindred

Nursing Ctrs., 329 S.W.3d at 349, an appellate court “may consider oral

findings of fact and conclusions of law only if they have been specifically

incorporated into a written and properly entered order.” Boone, 463 S.W.3d at

768. The court then stated that “[n]otations on the docket or papers in the

record are not judgments.” Id. (quoting Midland Guardian Acceptance Corp.

                                         8
Cincinnati, Ohio v. Britt, 439 S.W.2d 313, 314 (Ky. 1968)). Accordingly, the

Court of Appeals held that because “the only written communication from the

court is a notation on a docket sheet,” it was compelled to remand the case to

the trial court to render its findings in writing. Id. at 768–69.

      As stated, the Boone court cited to Kindred Nursing Centers, 329 S.W.3d

347, in its analysis. Boone, 463 S.W.3d at 768. In Kindred Nursing Centers, the

trial court was called upon to consider the validity of an arbitration agreement.

329 S.W.3d at 348. The trial court denied the motion to compel arbitration;

however, its written order contained no findings of fact or conclusions of law.

Id. The Court of Appeals “remind[ed] the circuit court that it speaks only

through written orders entered upon the official record.” Id. at 349 (citing

Midland Guardian Acceptance Corp., 439 S.W.2d at 314; Commonwealth v.

Wilson, 280 Ky. 61, 132 S.W.2d 522, 523 (1939)). It then held that “any

findings of fact and conclusions of law made orally by the circuit court at an

evidentiary hearing cannot be considered by this Court on appeal unless

specifically incorporated into a written and properly entered order.” Id. Because

the trial court did not do so, the Court of Appeals vacated the trial court’s order

and remanded the case for additional proceedings. Id.

      Having reviewed the relevant caselaw, we now turn back to the case

before us. As previously described, the trial court made findings of fact and

conclusions of law orally at the end of the hearing. It also fully and accurately

completed AOC Form 275.3, finding, by a preponderance of the evidence, that

acts of sexual abuse had occurred and may occur again. Finally, it entered a

                                         9
written order “expressly and specifically incorporating” its oral findings and

conclusions into the written order. We hold this was sufficient to meet the trial

court’s duty to “engage in at least a good faith effort at fact-finding and that the

found facts be included in a written order.” Anderson, 350 S.W.3d at 458.

      First, we note that in issuing a protective order, the only “essential facts,”

Keifer, 354 S.W.3d at 126, the trial court is required to find are (1) whether an

act of domestic violence and abuse, dating violence and abuse, stalking, or

sexual assault has occurred, and (2) whether it may occur again. The trial

court made both of these findings in writing on AOC Form 275.3. Any

additional factual findings the trial court makes in issuing a protective order

are merely supporting those ultimate factual findings and are not “essential.”

      This stands in contrast to the complex and multi-faceted factual findings

a trial court must make in the child custody context. In custody disputes, the

trial court must specifically consider multiple factors to determine what is in

the child’s best interest. See KRS 403.270(2). In the child custody context, the

mere written finding that something is or is not in a child’s best interest cannot

be sufficient because it does not show how the trial court weighed each factor

to determine what was in the child’s best interest. Written factual findings

regarding each factor are an “essential” part of the trial court’s written order in

child custody cases. Such is not the case in the protective order context.

      One reason this Court and our rules require written findings is to

facilitate efficient appellate review. Although “[w]e do not expect the appellate

courts of this state to search a video record or trial transcript to determine

                                        10
what findings the trial court might have made,” Keifer, 354 S.W.3d at 126, we

do expect our appellate courts to review the full record before making its

determinations. In this case, the appellate courts did not have to “search” the

video record to determine if the trial court made any oral factual findings; the

trial court explicitly told us that it did, and the findings were readily apparent

upon review of the video record. It further specifically incorporated those oral

findings into its written order. We see no need to require busy family courts to

transcribe their clear oral findings in protective order cases when they also

completely and accurately fill out AOC Form 275.3 and issue a written order

explicitly incorporating their clear oral factual findings.

      In Keifer, we explained that the “final order of the trial court . . . often

becomes a necessary reference for the parents and third parties, such as

school officials, medical providers, or other government agencies with

responsibilities requiring knowledge of the facts determined by the trial court.”

Id. Although this is also true with respect to protective orders, we conclude that

AOC Form 275.3 sufficiently apprises any third parties of the facts they must

know to act on the order. Law enforcement, school officials, and medical

providers are the third parties most likely to require this information. It is

sufficient that they know an act of domestic violence and abuse, dating

violence and abuse, stalking, or sexual assault has occurred and that it may

occur again and what the object of the protective order is restrained from

doing. All of this information is contained in a completely and accurately filled




                                         11
out AOC Form 275.3. No additional information is required for third parties to

fulfill any obligations they have in assisting in the enforcement of these orders.

                                 III.   CONCLUSION

      For the aforementioned reasons, we reverse the Court of Appeals and

reinstate the Warren Circuit Court’s domestic violence protective order.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Casey Alan Hixson
Hixson Law Office


COUNSEL FOR APPELLEE:

Christopher Todd Davenport
Broderick & Davenport, PLLC




                                        12